Citation Nr: 0101459	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which held that new and material 
evidence had not been submitted to reopen a claim seeking 
entitlement to service connection for a low back disability.

This case was previously before the Board in June 2000, at 
which time it remanded the case for procedural due process 
development.  That development has been completed.


FINDINGS OF FACT

1.  In a November 1981 rating decision, the RO denied a claim 
by the veteran for entitlement to service connection for low 
back disability; it held that there was no evidence of a 
current disability.

2.  The veteran was notified of the November 1981 RO decision 
in a December 1981 letter, but did not appeal the decision 
within the appropriate time limitations.  

3.  The evidence added to the record since the November 1981 
RO decision includes medical evidence bearing directly and 
substantially on the issue of a current low back disability.


CONCLUSIONS OF LAW

1.  The November 1981 RO decision denying a claim for 
entitlement to service connection for a low back disability 
is final.  38 U.S.C. § 4005 (1976); 38 C.F.R. § 19.153 
(1981); currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200  (2000).

2.  Evidence received since the November 1981 RO decision is 
new and material to the issue of entitlement to service 
connection for a low back disability and, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was originally denied entitlement to service 
connection for a low back disability by the RO in November 
1981.  He did not appeal that decision within the applicable 
time limits.  Thus, it is a final decision.  38 U.S.C. § 4005 
(1976); 38 C.F.R. § 19.153 (1981); currently 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200  (2000).

II.  Laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304  (2000).  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
C.F.R. § 3.303(d)  (2000).  Entitlement to service connection 
may also be granted for a chronic disability.  However, that 
disability must either be shown to be chronic in service or 
there must be evidence of a continuity of symptomatology 
sufficient to show that a condition noted in service was a 
chronic condition.  38 C.F.R. § 3.303(b)  (2000).

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (2000).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  
Manio, 1 Vet. App. at 145.

III.  Analysis

In November 1981, the RO denied the veteran's claim for 
service connection for a low back disability because it 
concluded that the evidence of record did not show that he 
had a current disability.  That determination was based on 
review of the veteran's service medical records, post-service 
VA medical records, and all of the other evidence of record 
at that time.  That evidence did not show a current, 
diagnosed low back condition.

In order to reopen his claim, the veteran must present 
additional, competent evidence that bears directly and 
substantially on the issue of the presence of a current low 
back disability.  38 C.F.R. § 3.156(a)  (2000); Evans, 9 Vet. 
App. at 283; Manio, 1 Vet. App. at 145.

After review of the evidence received since the November 1981 
RO decision, the Board finds that competent evidence relevant 
to the issue of a current disability has been submitted.  
Specifically, private outpatient treatment notes from 
December 1997 show that the veteran hurt his back about a 
month prior, and a February 1998 private magnetic resonance 
imaging (MRI) study of the low back revealed a small 
protrusion of disc material at L5-S1, as well as mild 
degenerative disease at L2-L3 and L4-L5.  This evidence bears 
directly and substantially on the issue of a current low back 
disability.

In light of the above, the Board finds that new and material 
evidence has been presented and that, consequently, the 
veteran's claim is reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a low back 
disability; to this extent the claim is allowed.  


REMAND

Before adjudicating the veteran's claim for entitlement to 
service connection for a low back disability on the merits, 
the Board must determine if VA has met its duty to assist the 
veteran with the development of his claim.  In this regard, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (Where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there may be additional 
medical records available, but not currently in the claims 
file.  The private outpatient treatment notes, in June 1998, 
show that the veteran was in receipt of worker's compensation 
authorization for physical therapy, presumably for his low 
back.  There are likely medical records available as part of 
this compensation file.  The RO should make an attempt to 
obtain them.  See Culver v. Derwinski, 3 Vet. App. 292  
(1992)  (VA has a duty to obtain all pertinent medical 
records which have been called to its attention by the 
veteran and by the evidence of record.).

In light of the above, this case must be remanded back to the 
RO.  See 38 C.F.R. § 19.9  (2000) (If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any and all 
medical records pertinent to the 
veteran's low back disability located in 
his worker's compensation file.  If 
additional information or a signed 
release form is required of the veteran 
in order to accomplish this instruction, 
the veteran should be contacted for the 
same.  Copies of all correspondences made 
and records obtained should be made part 
of the claims folder.

2.  The RO should then review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
evidentiary development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000) and 00-
92 (December 13, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

4.  Thereafter, the RO should render a 
decision on the issue of entitlement to 
service connection for a low back 
disability.

5.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
Member, Board of Veterans' Appeals


 



